Citation Nr: 1025190	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-34 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 
1972.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's claim for service 
connection for a psychiatric disorder to include PTSD.  The 
Veteran disagreed and perfected an appeal.

In January 2010, the Veteran, his spouse and his representative 
presented evidence and testimony at a hearing at the RO before 
the undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing has been associated with the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  The 
Veteran has been examined and diagnosed with PTSD.  He has 
presented evidence that, as is discussed more thoroughly below, 
establishes that he experienced an event during service.  He has 
indicated that the event has resulted in symptoms consistent with 
a psychiatric disorder.  There is no medical opinion of record 
that has associated the event with the Veteran's current PTSD.  

Accordingly, the Board remands the claim for a psychiatric 
examination to determine whether it is as likely as not that the 
Veteran's PTSD is related to any of the stressor experiences he 
contends he had during his active duty service.  In the arena of 
stressor experiences, the Board observes that the Veteran has 
narrowed his focused on a single event, but has several other 
events described in the record.  The RO should take additional 
steps to assist the Veteran in demonstrating the likelihood of 
the events.

The Veteran primarily claims that he served as an electronics 
technician (ET) during his service with the U.S. Navy.  He was 
responsible for maintaining and repairing radar equipment aboard 
the U.S.S.  Rathburne,  DE 1057, a Knox Class Destroyer/Fast 
Frigate.  He described at the hearing and in several statements 
of record that on August 15, 1971, when the ship was transiting 
between Subic Bay, Philippine Islands and Yankee Station off the 
coast of North Vietnam on a course south of the track of Typhoon 
Rose, he and another sailor had to go up the mast of the ship to 
secure the broken surface search radar antenna.  In support of 
this, he has submitted a copy of what is purportedly the ship's 
deck log.  The log includes an entry for the period between 0800 
and 1200 hours that states that at approximately 1120 hours, the 
ship "c/s" [shorthand for changed speed] from 16 knots to 10 
knots and that at 1130 hours "secured [shut off] all electronic 
emitting equipment while men are working aloft to investigate 
damage to and secure the SPS-10 radar antenna."  

The Board observes that NAVSEA Op 3565 Volume II, Chapter 4, a 
manual for ET's, addresses radar safety and describes the 
responsibility of an ET to work aloft to maintain or repair 
antenna.  A listing of the ship's crew with rating designations 
would demonstrate the number of ET(R) personnel on board at the 
time of the claimed event.  The Veteran's DD-214 and other 
personnel records show that the Veteran completed training at the 
ET "A" school before he was transferred to the ship.  Finally, 
the Board observes that the deck log includes the ship's location 
at 1200 hours on August 15, 1971.  

The Veteran also submitted a document showing the storm track of 
Typhoon Rose on August 15, 1971.  Plotting of the two locations 
should reveal that the ship was east-northeast of the Paracel 
Islands and about 180 nautical miles south-southwest of the eye 
of the typhoon at 1200 hours Greenwich Mean Time, when the storm 
was designated a category 3 typhoon.  Sea state records may be 
available to corroborate the Veteran's contention that the seas 
the ship was transiting were of a rough state.  The Board further 
observes that the RO noted that ship's log information from the 
U.S.S. Enterprise (CVN 65) did not indicate that seas were rough 
on August 15, 1971.  While such information may or may not be 
relevant, it should be noted that an aircraft carrier's sea 
stability cannot be compared to a Knox Class Destroyer; one 
cannot compare one of the largest ships in the Navy with one of 
the smallest when comparing relative sea state.  That said, it 
appears from the deck log that the ship was operating at 20 knots 
when the radar antenna separated at approximately 0650 hours, a 
speed that may or may not indicate relative sea state.

With regard to other stressors, the Veteran has described how he 
was beaten in a Long Beach, California, jail at some point 
between January 30 and March 26, 1970, when the ship he was 
assigned to, the U.S.S. Towers, was in drydock.  The Veteran's 
personnel records, however, indicate that the Veteran was 
transferred from the U.S.S. Towers to a precommissioning detail 
for the U.S.S. Rathburne at Bremerton, Washington, Navy Shipyard 
on March 18, 1971.  Thus, the period of time relevant to the Long 
Beach, California, jail incident is between January 30 and March 
18, 1970.  

The Veteran has requested that VA obtain unspecified records from 
the Long Beach Police Department.  Although it appears that no 
steps have been taken to obtain them, the Veteran should 
understand that the Court of Appeals for Veterans Claims (Court) 
has held that "[t]he duty to assist is not always a one-way 
street . . . [I]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Court has also stated that "VA's . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim." See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  The Board is uncertain that police records would include 
evidence of a beating of someone in police custody by a police 
official.  In addition, the records he seeks are more than 40 
years old and it does not appear that the Veteran has taken any 
steps to obtain them.

The Veteran recently submitted documents with a waiver of RO 
consideration that included several VA mental health progress 
notes.  In a note dated August 2009, the Veteran describes how he 
"witnessed a fellow sailor attempt to hang himself over a pipe 
and Veteran was involved in 'cutting him down.'"  

Finally, in another vaguer stressor event, the Veteran stated 
that he knew the name of a "shipmate," D.S., who was killed in 
Vietnam.  Records provided by the Veteran indicate that D.S. was 
killed on May 17, 1970, on the ground in Vietnam as a result of 
an "artillery, rocket, mortar" attack.  In May 1970, the 
Veteran was a crewman on board the U.S.S. Rathburne in the United 
States.  It is unclear how the Veteran knew D.S. or why his 
learning of D.S.'s death some 30 years after the fact would meet 
the criteria of DSM-IV regarding a stressor event.  To confuse 
the situation further, the August 2009 progress note described 
above states that the Veteran knew a "fellow sailor/friend of 
his (Fred) who died while serving on a swift boat," that the 
Veteran had volunteered but had not been chosen to serve.  It is 
unclear if "Fred" is D.S. or someone entirely different.  

The Board further would like more information from the Veteran 
regarding how it was that an Electronics Technician, or any 
sailor from the U.S.S. Rathburne's crew, would be considered for 
an assignment of any duration on a swift boat.  The Board notes 
there is no indication in the record that the Veteran had 
appropriate training, such as firearms training, combat training 
or survival training that would support such an assignment.

Accordingly, the case is REMANDED for the following action:

1.	VBA shall contact the Veteran in writing 
and request that he provide a statement 
that addresses how he knew D.S. and what 
relationship he had with D.S. when D.S. 
died.  

The Veteran shall also be requested to 
provide further explanation about "Fred" 
and the specifics of the "mission" 
"Fred" performed on the swift boat, to 
include the Veteran's participation or 
efforts to volunteer for such a mission.  

The Veteran should also be requested to 
provide information regarding why he felt 
he was qualified to participate in any 
operation involving a swift boat in 
Vietnam.  The Veteran should be asked to 
provide the approximate date, location and 
details of the operation.  

The Veteran shall also be requested to 
provide further information regarding the 
name, rate, approximate date and location 
where a shipmate attempted suicide and the 
name of any crew member who assisted in 
recovering the sailor the Veteran 
described as attempting suicide on the 
U.S.S. Rathburne.  

Any responses from the Veteran shall be 
associated with the Veteran's VA claims 
folder.

2.	VBA shall request records from the 
appropriate U.S. Navy archival or 
historical records organization and seek a 
listing of the crew of the U.S.S. 
Rathburne (DE 1057) that includes the 
ratings of enlisted crew members.  In 
addition, records pertaining to the U.S.S. 
Rathburne's navigational log or any other 
log that would report the relative sea 
state at approximately 1200 hours (local) 
on August 15, 1971, should be requested.  
Any response or record obtained shall be 
associated with the Veteran's VA claims 
folder.

3.	VBA shall request that the Veteran 
describe with more precision what records 
he wishes VA to seek from the Long Beach, 
California, Police Department (LBPD).  
Specifically, the Veteran shall describe 
what he thinks the records the LBPD may 
have and how they may help him support his 
claim.  Any response from the Veteran 
shall be associated with the Veteran's VA 
claims folder.

4.	If the Veteran responds to the above, VBA 
shall request all records sought by the 
Veteran from LBPD.  Any response or 
records provided by LBPD shall be included 
in the Veteran's VA claims folder.

5.	After completion of the foregoing and any 
other development deemed necessary, VBA 
shall provide the Veteran with an 
examination by a psychiatrist, who should 
ascertain whether PTSD is currently 
manifested.  The examiner should review the 
Veteran's claims folder, specifically 
including this Remand.  If the examiner 
deems it to be necessary, psychological or 
other diagnostic testing should be 
performed.  If PTSD is diagnosed, the 
examiner should identify the stressor(s) 
that form(s) the basis for that diagnosis 
and express an opinion whether it is likely 
as not that the Veteran's stressor(s) were 
incurred in-service.  If an acquired 
psychiatric disorder other than PTSD is 
diagnosed, the examiner shall express an 
opinion whether it is as likely as not that 
the Veteran's diagnosed disorder was 
incurred during service.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

6.	After completion of the foregoing, VBA 
shall readjudicate the Veteran's claim for 
entitlement to service connection for an 
acquired psychiatric disorder to include 
PTSD.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

